Citation Nr: 0507673	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code, for the period of training from 
October 11, 2000, to November 4, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran (claimant, appellant) served on active duty from 
September 1994 to August 1996.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  This matter 
was remanded to the RO in March 2004 in order for the RO to 
schedule the veteran for a hearing before a Veterans Law 
Judge.  In July 2004, a hearing was held before the 
undersigned, and the claim is now before the Board for 
further appellate consideration.  

The appellant has asserted that she relied on incorrect 
information from VA personnel, who advised her that she was 
not entitled to educational assistance benefits.  She claims 
that because of this, her delimiting date should be extended.  
This matter has not been developed or certified for appellate 
review and is referred to the RO for appropriate action.

In addition, in July 2004, a claim for entitlement to an 
increased rating for a left knee disability was filed.  This 
matter is also referred to the RO.  


FINDINGS OF FACT

The veteran's application for educational assistance benefits 
under Chapter 30, for the period of training from October 11, 
2000, to November 4, 2001, was not received until 2003.


CONCLUSION OF LAW

The requirements for a retroactive award of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for the period of training from October 11, 2000, to 
November 4, 2001, have not been met.  38 C.F.R. § 21.7131(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requests entitlement to educational assistance 
benefits for a period of training from October 11, 2000, to 
November 4, 2001.  Application for this benefit was not 
received until 2003.  The appellant asserts, in essence, that 
she was repeatedly informed by the military as well as VA 
personnel that she was not entitled to Chapter 30 benefits 
because she did not have enough time in service.  She reports 
that it was not until 2003, when she discussed the fact that 
she was in the delayed entry program, that VA personnel 
advised her that she should submit a claim for educational 
assistance benefits.  She claims that she did not file a 
claim earlier because she relied on the verbal advice of VA 
(and other government) officials.  Because she allegedly 
relied on VA's incorrect information, she asserts that her 
claim should be granted.

At the July 2004 hearing, the veteran indicated that she may 
have written documentation indicating that she received 
incorrect advice from VA personnel with regard to her 
entitlement to educational assistance.  In a statement 
received in August 2004, however, she indicated that she did 
not have any written documentation to support her assertions.

Applicable regulations governing the payment of Chapter 30 
educational benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
The date on which an award of educational assistance benefits 
commences is the latest of the following dates:  (1) the date 
the educational institution certifies the enrollment; (2) the 
date one year before VA receives the veteran's application; 
(3) the effective date of the approval of the course, or one 
year before the date VA receives the approval notice, 
whichever is later.  38 C.F.R. § 21.7131(a).  

While the Board does not doubt the veracity of the 
appellant's assertions, there is no objective evidence of 
record demonstrating that she filed a written application for 
Chapter 30 benefits in a timely manner, that is, prior to her 
2003 application, the circumstances in this case are quite 
unfortunate and the Board acknowledges that this decision is 
harsh.  In accordance with the applicable law, however, there 
is no option but to deny the claim.  Simply put, the United 
States Supreme Court has held that payments of money from the 
Federal Treasury are limited to those authorized by statute, 
and erroneous advice given by a Government employee to a 
benefit claimant cannot estop the Government from denying 
benefits not otherwise permitted by law.  Office of Personnel 
Management v. Richmond, 110 S. Ct. 2465 (1990), 

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) prescribes VA duties to notify the claimant of 
the evidence needed to substantiate a claim, of the evidence 
VA will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence.  It also prescribes VA duties 
to help a claimant obtain relevant evidence.  VCAA is 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

In this case, a VCAA notice was not provided to the veteran.  
However, because the law, and not the facts, are controlling 
of the issue at hand, it is difficult to discern what, if 
any, additional guidance VA could have provided to the 
claimant, regarding what further evidence she should submit 
to receive the benefits sought on appeal.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant is not prejudiced by appellate review of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code, for the period of training from 
October 11, 2000, to November 4, 2001, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


